Reasons for Allowance
Claims 52-58, 60-68 and 70-71 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 52, wherein the Applicant discloses determine a first functionality of a first user interface; identify a first visual attribute corresponding to the first functionality; determine a second functionality of a second user interface; determine whether the first functionality matches the second functionality, wherein determining the first functionality of the first user interface comprises: identifying a first identifier of the first user interface; inputting the first identifier into a first database comprising device functionalities and input maps of the first user interface; and determining, based on the first database, a first input map of the first user interface, wherein the first input map comprises the first visual attribute of the first functionality of the first user interface; and in response to determining that the first functionality matches the second functionality: generate, by the communication circuitry, for display on the second user interface, a first visual attribute, wherein: a first visual attribute corresponds to the first functionality; and a first visual attribute replaces a second visual attribute corresponding to the second functionality on the second user interface.
Inter alia, independent claim 61 and 62, wherein the Applicant discloses similar limitations, is allowed for reasons similar to those cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426